Citation Nr: 1448741	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  10-47 969	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating prior to August 20, 2014, and to an initial rating greater than 40 percent thereafter, for fibromyalgia.

2.  Entitlement to an initial compensable rating prior to August 8, 2014, and to an initial rating greater than 50 percent thereafter, for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active military service from November 1989 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in which the RO granted, in pertinent part, the Veteran's claims of service connection for fibromyalgia and for obstructive sleep apnea, assigning zero percent (non-compensable) ratings effective January 1, 2010, for both of these disabilities.  The Veteran disagreed with this decision later in April 2010, seeking initial compensable ratings for her service-connected fibromyalgia and obstructive sleep apnea.  She perfected a timely appeal in November 2010.

In September 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The AOJ was directed to obtain the Veteran's updated VA treatment records and schedule her for appropriate examinations to determine the current nature and severity of her service-connected fibromyalgia and obstructive sleep apnea.  These records subsequently were associated with the Veteran's electronic paperless claims file and the requested examinations occurred in August 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a September 2014 rating decision, the RO assigned a higher initial 40 percent rating effective August 20, 2014, for the Veteran's service-connected fibromyalgia and a higher initial 50 percent rating effective August 8, 2014, for her service-connected obstructive sleep apnea.  
This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

On October 14, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through her authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through her authorized representative, has withdrawn this appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.



		
TANYA SMITH
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


